Title: To Thomas Jefferson from Christian Mayer, 18 June 1806
From: Mayer, Christian
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Baltimore, 18th. June 1806.
                        
                        By request of Mr. Reibelt, my Partner (Capn. Brantz) sent me from Leghorn a parcel of that species of Maiz
                            called “Quarantina”. When Mr. Reibelt left this City for Natchitochés, he directed me to send some it to You, Sir; which I
                            have done by this morning’s Mail-Stage. The Corn is contained in a small linen Bag, with a direction on a Card. 
                  I have the
                            honor to be, with the highest respect, Sir, Your most obedient & most humble Servant
                        
                            Chran. Mayer.
                        
                    